PER CURIAM.
We grant the petition for writ of certio-rari and quash the trial court’s order granting the respondent’s motion to compel compliance with outstanding discovery in aid of execution directed to him, which was entered ex parte despite petitioner having filed an objection to the discovery. The court entered the order pursuant to Local Rule 10A of the Seventeenth Judicial Circuit which permits the entry of an ex parte order compelling discovery where there has been a complete failure to respond or object to discovery.
The ex parte order is quashed, as the petitioner had filed objections and a motion for protective order prior to the motion to compel being filed. As we held in Waters v. American General Corp., 770 So.2d 1275 (Fla. 4th DCA 2000), the local rule can apply only where the conditions in the order are met, namely the failure to respond at all to discovery requests. That condition was not met in this case. The rules of civil procedure apply and require proper notice of the motion and hearing.
WARNER, GROSS and GERBER, JJ., concur.